     Case 1:19-cv-00496-LJO-EPG Document 21 Filed 12/17/19 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL N. ANHAR,                                  Case No. 1:19-cv-00496-LJO-EPG
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
13                                                       TO SEAL DOCUMENTS
             v.
14                                                       (ECF No. 20)
      CITIBANK, N.A.,
15    subsidiary of bank holding company
      Citigroup Inc.,
16
                         Defendant.
17

18

19

20          Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis, in this action

21   alleging claims against Defendant, Citibank, N.A., for breach of contract, violations of the Truth

22   in Lending Act, and violations of the Fair Credit Billing Act. (ECF No. 1.) On December 16,

23   2019, Plaintiff filed a “Notice of Request to Seal Documents,” which the Court interprets as a

24   motion to seal. (ECF No. 20.) In the motion, Plaintiff requests that the Court seal his application

25   to proceed in forma pauperis, which he filed on April 17, 2019. The Court denies the motion.

26          All documents filed with the Court are presumptively public. San Jose Mercury News,

27   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits

28   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”).

                                                        1
     Case 1:19-cv-00496-LJO-EPG Document 21 Filed 12/17/19 Page 2 of 3

 1   “Historically, courts have recognized a ‘general right to inspect and copy public records and

 2   documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,

 3   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

 4   597 & n.7 (1978)). Unless a particular court record is one “traditionally kept secret,” a “strong

 5   presumption in favor of access” is the starting point for this Court’s inquiry. Id. (citations

 6   omitted).

 7            Here, Plaintiff states that his request “is made in the interest of privacy.” However,

 8   Plaintiff's in forma pauperis application contains information no more private than any of the

 9   other in forma pauperis applications that are regularly publicly filed with this Court. Plaintiff

10   points to no specific need to keep the information in his application private that does not apply to

11   most if not all other in forma pauperis applicants. Further, the Court notes that Defendant

12   Citibank, N.A., has the right to challenge Plaintiff’s in forma pauperis status.

13            Plaintiff also cites to the E-Government Act of 2000, Federal Rule of Civil Procedure

14   5.2(d), and California Government Code § 68633(f) in support of is request. These provisions do

15   not support granting Plaintiff’s request.

16            Section 205(c)(3) of the E-Government Act of 2002, Public Law 107-347, “requires the

17   Supreme Court to prescribe rules ‘to protect privacy and security concerns relating to electronic

18   filing of documents and the public availability . . . of documents filed electronically’”; and

19   Federal Rule of Civil Procedure 5.2 was adopted to comply with that requirement. Fed. R. Civ. P.

20   5.2 advisory committee’s note.
21            Federal Rule of Civil Procedure 5.2(d) provides: “Filings Made Under Seal. The court

22   may order that a filing be made under seal without redaction. The court may later unseal the filing

23   or order the person who made the filing to file a redacted version for the public record.” Thus,

24   Rule 5.2(d) authorizes, but it does not require or support, granting Plaintiff’s request to seal his in

25   forma pauperis application.

26            Finally, California Government Code § 68633 addresses applications for an initial fee
27   waiver in state court; it is inapplicable to applications to proceed in forma pauperis in federal

28   court.

                                                         2
     Case 1:19-cv-00496-LJO-EPG Document 21 Filed 12/17/19 Page 3 of 3

 1         For the foregoing reasons, Plaintiff’s request to seal his application to proceed in forma

 2   pauperis (ECF No. 20) is DENIED.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   December 17, 2019                           /s/
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
